Citation Nr: 9935335	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-47 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June to October 1975.

This appeal arose from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied entitlement to an 
increased evaluation for chondromalacia of the left knee.  

The case was previously before the Board of Veterans' Appeals 
(Board) in October 1998, at which time it was remanded for 
additional development.  In an April 1999 rating decision, a 
20 percent rating was granted for the left knee disability, 
effective from the date of the reopened claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  

The veteran's left knee disability is rated under Diagnostic 
Code (DC) 5257.  That code provides for a rating higher than 
20 percent.  Accordingly, the issue remains on appeal, and 
the case is now before the Board for appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2. The veteran's left knee disability, which includes pain, 
is productive of no more than moderate impairment.

3. The veteran's left knee X-rays are unremarkable and his 
left knee range of motion is full extension and 100 degrees 
of flexion, at worst.





CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for chondromalacia of the left knee have not been 
met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998) in that his claim is plausible, that is, 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This determination is 
based on the veteran's assertion that his service-connected 
knee disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to that claim.  In this regard, this case was 
previously before the Board in October 1998, at which time 
the case was remanded for additional development of the 
evidence.  Those actions have been completed and the Board is 
satisfied that the statutory duty to assist the veteran has 
been met.

Factual Background

Service medical records show that the veteran was treated in 
August 1975 for complaints of knee swelling of 4 days' 
duration after he hit it on a steel bar.  

A VA X-ray of the left knee dated in January 1976 
demonstrated no bone or joint abnormality.  The veteran had 
complaints of knee pain and weakness.  The impression was 
questionable patellar fibrosis.  VA outpatient treatment 
records dated in March 1976 show that the veteran was treated 
for continuing complaints following an injury of 6 months 
before.  Objective examination showed some patellar pain to 
palpation, without laxity, effusion, heat or symptoms on 
testing.  

The veteran had complaints of occasional knee swelling and 
constant pain of the left knee on VA examination in June 
1977.  An X-ray of the left knee was unremarkable.  On 
orthopedic examination shortly thereafter, the assessment was 
chondromalacia of the patella with slight medial joint line 
tenderness, possibly suggestive of meniscus damage.  The 
examiner's opinion was that the veteran was moderately 
disabled from the left knee.  

A rating decision dated in September 1977 granted service 
connection for chondromalacia of the left knee with 
tenderness under DC 5257.  

VA outpatient treatment records dated in September 1981 
continue to show treatment for the left knee, described as 
producing intermittent pain, with no locking or instability.  
Normal radiographic studies of the left knee were noted.  The 
impression was patellofemoral pain.  

VA outpatient treatment records dated in October 1995 
indicate that the veteran reported progressively increasing 
pain, especially with walking and stair climbing.  Physical 
examination revealed no effusion or inflammation.  Range of 
motion was from 0 degrees of extension to 120 degrees of 
flexion.  The diagnostic impression was probably anterior 
cruciate ligament injury of the left knee and traumatic 
degenerative joint disease.  Subsequently, in October 1995, 
it was noted that X-rays revealed no significant 
osteoarthritis or bony deformity.  The veteran's gait was 
normal.  Range of motion was from 0 degrees of extension to 
145 degrees of flexion.  There was no effusion or joint line 
tenderness; there was stability to varus and valgus stress.  

The veteran was afforded a VA orthopedic examination in 
January 1996, at which time the veteran complained of pain 
and aching on the anterior part of the knee, anterolateral on 
both sides.  Physical examination revealed that the veteran 
needed no external support or external help.  Extension of 
the knee was "180" and flexion was 140 degrees.  The 
collateral ligaments were intact.  Drawer, McMurray and 
Lachman signs were negative.  There was evidence of 
crepitation at the patellofemoral joint on flexion and 
extension.  An X-ray of the left knee was negative for 
abnormalities.  The diagnosis was chondromalacia of the 
patellofemoral joint of mild degree.  

VA outpatient treatment records dated in February 1996 show 
that the veteran used a neoprene sleeve and nonsteroidal 
antiinflammatory medications with good results for left knee 
problems.  Physical examination revealed no swelling or 
effusion.  There was positive patellar grind.  Range of 
motion was from 0 degrees of extension to 110 degrees of 
flexion.  The impression was patellofemoral pain, with 
patient requesting a new sleeve.  

A letter dated in January 1996 from a VA doctor indicates 
that the veteran was under his care for degenerative joint 
disease of the left knee since October 1995.  

VA outpatient treatment records dated in March 1996 show that 
the veteran was seen in the shoe and brace clinic; he wore a 
knee brace for the preceding 2 months.  Physical therapy 
records dated in May 1996 show that the veteran had mild-
moderate tenderness to palpation over the superior aspect of 
the knee.  There was no instability.  There was patellar 
tendon tenderness.  In August 1996, the veteran was 
ambulative with a left knee brace.  Objective examination 
demonstrated tenderness over the patella, without knee 
instability.  There was decreased range of motion secondary 
to pain.  Sensation was intact.  Motor function was 4/5 
secondary to pain.  In October 1996, a left knee X-ray was 
within normal limits.  The records in December 1996 show that 
the veteran was seen for complaints of left knee pain and 
left leg numbness.  At the time, the veteran refused testing.  

During VA examination of November 1997, the veteran stated 
that he sustained an injury to the left knee when he hit it 
on the ground while in service.  He complained of having pain 
most of the time, locking, limping, and swelling.  Walking in 
excess of 30 minutes is painful.  The veteran thought that 
the disability had worsened with age.  

Physical examination revealed that the veteran had a limp.  
There was no patellar instability or effusion.  The veteran 
reported pain with patellofemoral compression.  With 
flexion/extension of the knee there was crepitation with some 
tenderness over the medial and lateral joint lines.  No 
osteophytes were palpated.  The patella was well-centered and 
did not sublux.  Range of motion was from full extension to 
115 degrees of flexion with pain.  It was noted that the 
veteran had a neoprene knee-sleeve with 2 straps that wrapped 
lateral to medial.  The diagnosis was patellar chondromalacia 
of the left knee with restricted motion.  The examiner noted 
that there was no significant atrophy as one would expect 
from an apparently long-standing painful joint.        

VA outpatient treatment records dated in October 1998 show 
that the veteran was seen for possible meniscus tear of the 
left knee.  The veteran's active problem list included 
degenerative joint disease of the left knee that caused 
disability retirement in March 1996.  Objective examination 
in that month revealed no inflammation or effusion.  Range of 
motion was 0 degrees of extension to 130 degrees of flexion.  
The pertinent assessment was degenerative joint disease of 
the left knee.  

A VA neurological examination was conducted in January 1999.  
The veteran's chief complaint was persistent left leg pain 
and numbness, with intermittent swelling.  The veteran 
described slight unsteadiness in the left leg with walking or 
stair climbing.  The examiner noted that the veteran's 
medical records were available for review.  

Motor examination was 5/5, bilaterally.  Sensation was 
intact.  There was crepitus with passive range of motion at 
the left knee.  There was no increased warmth or redness.  
The veteran moved the knee to 100 degrees and then abruptly 
stopped and refused further motion.  The impression was 
chondromalacia of the left knee.  The examiner opined that 
the veteran was suboptimally cooperative.  He noted that 
there was evidence of arthritis of the left knee with 
moderate crepitus but no increased warmth, redness or 
swelling.  There was no evidence of involvement of the 
muscles or nerves.  There was no significant weakness or easy 
fatigability of the left lower extremity, which the examiner 
explained was an indication that the veteran could perform an 
average level of physical functioning and competitive 
employment. 

The examiner also noted that there were no visible 
manifestations of joint impairment such as erythema, swelling 
or atrophy.  The findings of arthritis were mild in degree.  
The examiner concluded that the veteran's subjective 
complaints of chronic pain were not consistent with the 
objective findings on examination.  The examiner could not 
explain why the veteran refused reflex examination.  The 
examiner observed that the veteran moved quickly off the 
examination table and was able to stand and walk without a 
walking aid.  X-rays revealed normal alignment of the knee 
joint and normal joint space.  

The veteran was accorded a second specialist examination for 
VA purposes in January 1999.  The veteran stated that he 
sustained a left knee injury during service when he fell and 
struck his knee on a piece of metal.  The veteran complained 
of intermittent pain in the anterior aspect of the left knee 
which was present daily.  The pain was aggravated with knee 
movement or by staying in one position for prolonged periods 
of time.  He also reported occasional swelling of the knee.  
He stated that he had experienced giving way and locking.  He 
indicated that he no longer used the cane that he had 
previously been provided.  

On objective examination, the veteran was observed to walk 
with a slight limp.  There was no swelling, erythema, or 
localized heat, as compared to the right side.  There was no 
effusion or signs of synovial thickening.  Range of motion 
was 0 degrees of extension to 115 degrees of flexion, with 
complaints of pain on initiation of motion.  There was no 
medial or lateral collateral laxity bilaterally.  Lachman 
test was negative bilaterally.  There was a complaint of pain 
on initiating the McMurray test on the left side and to light 
touch of the skin of the entire left knee anteriorly medially 
and laterally.  Patellar compression testing was also 
accomplished by pain.  There was minimal crepitus on motion 
of the patellofemoral joint.  There was no atrophy of the 
quadriceps muscle upon isometric contraction.  Muscle 
strength was 5/5.  X-rays revealed normal alignment and joint 
space.  

The examiner noted that he reviewed the medical records of 
the veteran.  It was noted that the findings in November 1997 
were basically the same findings on that current examination.  
The diagnosis was mild patellofemoral syndrome.  The examiner 
noted that the service-connected disability involved only the 
patellofemoral joint and did not involve muscles or nerves.  
The disability did not involve weakened movements, excess 
fatigability or incoordination.  With the exception of 
kneeling, squatting, and prolonged walking, there were no 
other limitations.  The veteran complained of pain, but the 
examiner opined that there was no manifestation of pain other 
than facial expressions.  There was no atrophy of the muscles 
or any instability.     

VA outpatient treatment records dated in April 1999 show that 
the veteran complained of anterior knee pain, popping, 
clicking and locking.  The veteran stated that he was able to 
walk one block and had some relief with medication.  Physical 
examination revealed an antalgic gait.  There was medial 
joint line tenderness, and the veteran was very sensitive 
over the patellofemoral joint and medial facets.  McMurray's 
testing was positive with increased pain, no click.  Patella 
grind was positive.  X-rays showed no significant 
degenerative changes.  The diagnosis was patellofemoral pain 
syndrome, rule out medial meniscus degenerative tear.   

Legal Criteria

Disability evaluations are administered under the Schedule 
for Rating Disabilities (Rating Schedule), located in 38 
C.F.R. Part 4 (1999), which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2; Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  In 
evaluating a disability, the VA is required to consider the 
functional impairment caused by the specific disability.  See 
38 C.F.R. § 4.10.  Each disability must be evaluated in light 
of the veteran's medical and employment history, and from the 
point of view of the veteran's working or seeking work.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2, where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern. 
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In this regard, the Board will consider 
principally the veteran's medical history submitted 
subsequent to his claim for an increased evaluation in 
October 1995.

The veteran's service-connected knee disability is evaluated 
under Diagnostic Codes 5257.  Slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  Moderate impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe impairment. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, § 4.71a Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Analysis

A review of the record reveals that the left knee is 
manifested by complaints primarily of pain but also with 
occasional swelling, locking and giving way.

When the veteran was examined for outpatient treatment or VA 
compensation purposes in October 1995, March and August 1996, 
and November 1997, the examiners observed no instability.  In 
January 1996, ligaments were intact, indicative of no 
stability problems.  Also, on examination in November 1997, 
the patella did not sublux.  In January 1999, there was no 
medial or lateral collateral laxity.  These findings do not 
tend to demonstrate that the veteran has more than moderate 
impairment under DC 5257.  

The Board notes that there also is some evidence in favor of 
the veteran's claim under DC 5257, including the use of a 
brace or neoprene sleeve.  Examiners on outpatient treatment 
also have considered whether there is meniscus injury due to 
the veteran's complaints.  Nevertheless, the Board finds that 
the preponderance of the evidence is against the claim for a 
rating in excess of 20 percent under DC 5257.  In addition to 
the absence of clinical findings pertinent to subluxation or 
instability, the examiners who described the veteran's 
disability did not characterize it as "severe" in degree.  
Rather, the diagnosis in January 1999 (with the examiner 
noting that there were basically the same findings in 
November 1997) was mild patellofemoral syndrome, and the 
examiner discussed in detail the reasons for such conclusion.  
This thorough analysis is of high probative value.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, in this case, where the diagnostic 
code (DC 5257) is not predicated on loss of range of motion, 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

For the reasons described above, the Board concludes that a 
disability evaluation no greater than the 20 percent 
evaluation currently in effect is warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The Board notes that the veteran's service-connected left 
knee disability may be rated based on limitation of motion.  
Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable evaluation, and 
limitation of flexion to 45 degrees a 10 percent evaluation.  
Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation; 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation; a 40 percent rating may be assigned if extension 
is limited to 30 degrees.  Normal range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion. 38 
C.F.R. § 4.71, Plate II.

As for demonstrated limitation of motion in this case, 
treatment records during the pertinent time frame reveal 
normal extension but some limitation of flexion: at worst, 
flexion is shown to be nearly normal at 100 degrees.  Based 
solely on these findings, even a compensable rating under 
Diagnostic Codes 5260 and 5261 is not warranted.  The Board 
notes that the "claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  
However, the most recent medical evidence does not support an 
increase in compensation benefits on this basis.  The 
evidence establishes that the veteran does experience left 
knee discomfort, which includes pain upon prolonged standing 
and walking.  However, despite the examiner's recognition of 
pain, there is no notation that there is functional 
limitation showing a restricted motion of flexion to 45 
degrees or extension to 10 degrees, requisite for a 
compensable rating.  As noted above, in January 1999, the 
examiner observed no easy fatigability or significant 
weakness of the left knee that would be indicative of 
functional impairment.  Additionally, in November 1997, the 
examiner observed that there was no significant atrophy as 
one would expect from an apparently long-standing painful 
joint.  In sum, medical findings do not show that limitation 
of motion to the required degree is revealed so as to warrant 
even a compensable rating under DC 5260 or 5261.

Otherwise, there is some reference to the veteran having 
degenerative joint disease of the left knee.  Where 
additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003.  According to Diagnostic Code 5003, such a 
disability will be rated on the basis of limitation of 
motion.  When a knee disability is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of these codes, there is no additional 
disability for which a rating may be assigned.  See 
VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997).  This 
was confirmed by a subsequent opinion.  See VAOPGCPREC 9-98 
(August 14, 1998).  This more recent General Counsel opinion 
has held that:

For a knee disability rated under DC 5257 
to warrant a separate rating for 
arthritis based on X-ray findings and 
limitation of motion, limitation of 
motion under DC 5260 or DC 5261 need not 
be compensable but must at least meet the 
criteria for a zero-percent rating. Id.

As discussed above, the Board does not otherwise find that a 
compensable rating is warranted for limitation of motion of 
the left knee under Diagnostic Codes 5260 and 5261.

The Board concludes that the clinical findings from the VA 
and medical examiners are more probative of the degree of 
impairment than the veteran's statements submitted in support 
of the claim.  Although we do not doubt that the veteran has 
impairment of his left knee, the actual findings on 
examinations reflect a degree of disability less than would 
be necessary for an evaluation in excess of the 20 percent 
evaluation.  The Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board does not doubt the presence of pain; however, even 
considering pain, weakness, incoordination, and excess 
fatigability, if any, the condition does not approximate the 
criteria for an increased evaluation based on functional 
loss.  Accordingly, the current 20 percent rating is 
appropriate.

Finally, the Board notes that the January 1999 examiner 
identified that the veteran's left knee disability involved 
only the joint, without nerve or muscle involvement.  
Consequently, a higher rating under DCs for disability of the 
muscles or nerves, with such related symptoms as numbness, is 
not in order.


ORDER

An increased evaluation for chondromalacia of the left knee 
is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



